DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the response to this office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Response to Applicant’s Reply
The Applicant’s reply filed on October 29, 2020, to the Election/Restriction Requirement set forth in the previous Office Action mailed on September 10, 2020 is acknowledged and wherein the Applicant elected Group I, figures 13-20, claims 1-10, 14-16, 27, and 29 without traverse and claims 11-13, 17-26, 28, 30 are withdrawn from further consideration on the merits pursuant to 37 CFR 1.142(b), as being drawn to a non-elected invention. A complete reply to a future final office action must include cancellation of non-elected claims or other appropriate action (37 CFR 1.144). See MPEP § 821.01. The applicant is respectfully notified that a update claim list with claim status for each claim should be submitted.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a process” executed by “an instruction” given by “a hardware processor” as recited in claims 1, 29, “a process” executed by “an instruction” based on “information” recognized in the recognizing step as recited in claim 27, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Appropriate correction is required.

Claim Objections
Claims 1-10, ,14-16, 27, 29 are objected to because of the following informalities: 
Claim 1 recites “information input by voice”, “whether authority over …” which should be -- information inputted by a voice-- and -- whether an authority over …--. Claims 2-10, 14-16 are objected due to the dependencies to claim 1.
Claim 27 is objected for the at least similar reason as described in claim 1 above since claim 27 recited similar deficient feature as recited in claim 1. 
Claim 29 is objected for the at least similar reason as described in claim 1 above since claim 29 recited similar deficient feature as recited in claim 1. 
Claim 4 further recites “another information is input by a method other than” which may be -- another information is an input by a method other than --, -- another information is inputted by a method other than -- or similar.
Claims 5-6, 8 are objected for the at least similar reason as described in claim 4 above since claims 5-6, 8 recited similar deficient feature as recited in claim 4. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention..

Claims 1-4, 6, 8, 14-16, 27, 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sawano et al (US 20070061150 A1, hereinafter Sawano, and equivalent to JP 2007-079852 A in IDS filed on May 2, 2019).
Claim 1: Sawano teaches an image processing apparatus (title and abstract, ln 1-14, including an image forming apparatus 220, printer 214, etc., figs. 1-2 and details in fig. 5, including system controller 30 and operating panel 140 in fig. 5) comprising:
a voice recognizer (including voice recognition unit 2009, etc., included in the system controller 30 in figs. 5-6) that recognizes information input by voice (the voice inputted by a microphone 502 in fig. 14 and via voice I/O unit 500 in fig. 6 and p.5, para 77 and steps S1-S5 in fig. 22, hereinafter);
a hardware processor (including CPU 2001 in fig. 6) that gives an instruction to execute a process (software program implemented by the CPU or MPU of the system and p.11, para 162) based on the information recognized by the voice recognizer (the process including listing and selecting of unprocessed information in steps S6-S7, etc. in fig. 22); and
a first authenticator (including CPU 2001 with stored software program in the media and implemented by the CPU 2001 in fig. 6, p.11, para 162) that performs, in response to executing the process (after the listing and selecting of the unprocessed information from the information list of step S7 in fig. 22), authentication to determine whether authority over the execution of the process has been given using first confidential information (voice input for listing and selecting information and allowed or not allowed and defined in a voice input-prohibited information list at S8 or a password by voice for the unprocessed information at S8) that is set in advance (the voice input-prohibited information list used at S8 to determine whether the selected unprocessed information, e.g., password, generated is validated by audio input or not and p.9, para 141),

Claim 27 has been analyzed and rejected according to claim 1 above.
Claim 29 has been analyzed and rejected according to claims 1 and 27 above and Sawano further teaches a non-transitory computer-readable recording medium storing a program for controlling a computer of an image forming apparatus (printer machine in figs.  2 and 5, including system controller 30 detailed in fig. 6 and including CPU 2001, RAM/ROM and HDD memories 2002, 2003, 2004, etc., in fig. 6 and storing the software program and p.11, para 162).
Claim 2: Sawano further teaches, according to claim 1 above, wherein, if the information recognized by the voice recognizer corresponds to the first confidential information, the hardware processor invalidates the first confidential information after execution of the process corresponding to the authentication (operation of the listing and selecting unprocessed information has been done via the voice input at steps S2-S7 and prior to the step S8 in fig. 22 and the discussion in claim 1 above).
Claim 3: Sawano further teaches, according to claim 1 above, wherein the hardware processor generates new confidential information for the first authenticator (generating prompt and recording the unprocessed information inputted by the user via the panel and back to the step S7 for further authentication of other unprocessed information in the unprocessed information list in fig. 22), and wherein, if the information recognized by the voice recognizer corresponds to the first confidential information, the hardware processor replaces the first confidential information with the new confidential information (enabling panel input mode for user’s input, other than voice input mode, for the unprocessed information and eventually, processing the unprocessed information inputted by either voice or operating panel at step S18 and p.10, para 151).
Claim 4: Sawano further teaches, according to claim 3 above, further comprising:
an input unit (including an operating panel 140 in fig. 5) through which another information is input by a method other than voice input (after prompt at step S9, and inputted by the user via the operating panel at step S11 with direction YES in fig. 22), wherein the hardware processor prompts the new confidential information to be input through the input unit (prompt “please input password from the operating panel” and p.10, para 146), and wherein, if the another information corresponds to the new confidential information, the hardware processor permits execution of the authentication (after step S11 and shift to voice input mode for the next unprocessed information of the unprocessed information list to be examined through the authentication included in steps S7-S8 in fig. 22).
Claim 6: Sawano further teaches, according to claim 4 above, wherein the another information is input through a key operation of a keyboard (using the keypad on the operating panel as the keyboard to enter a password by using the numeric keys and p.10, para 157-158).
Claim 8 has been analyzed and rejected according to claims 1 and 4 above and wherein Sawano further teaches, wherein if the information recognized by the voice recognizer corresponds to the first confidential information, the hardware processor prompts the new confidential information to be input through the input unit (prompting “please input password from the operating panel” at the step S9 after the audio input for the information to be examined is in the voice input-prohibited information list at step 8 with the direction YES in fig. 22 and p.10, para 146).
Claim 14: Sawano further teaches, according to claim 1 above, wherein the first confidential information is a password used in printing document data regarding security document printing (password and p.8, para 124-125 and p.9, para 134).
Claim 15: Sawano further teaches, according to claim 1 above, wherein the first confidential information is a password (password registered in the voice input-prohibited list in fig. 20) used in using a folder that stores image data generated by scanning an original, or document data received through a communication network (input and output of image data onto either one or both of the scanner unit 10 and the printer unit 20 via the connection between the printer unit 20 and the scanner unit 10 via the system controller 30 in figs. 1, 5, and p.2, para 42-44).
Claim 16: Sawano further teaches, according to claim 1 above, an image forming apparatus (imaging forming apparatus in fig. 5) comprising the image processing apparatus .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sawano (above).
Claim 5: Sawano teaches all the elements of claim 5, according to claim 4 above, including touching operation on a touch screen (touch panel sheet applied on the LCD for operating the system, p.3, para 59 and such as one-touch button for input, p.8, para 128), except explicitly teaching wherein the another information is input through the touching operation on the touch screen.
An Official Notice is taken that performing a touching operation on a touch screen to furnish an data input is well-known in the art before the effective filing date of the claimed invention for benefits of efficiently utilizing screen area for achieving both input and output I/O functions (e.g., Sawano, touch screen with the one-touch button and other touching operation). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the touching operation on the touch screen to furnish the data input, as taught by well-known in the art, to the touching operation on the .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sawano (above) and in view of reference Shibuta et al (JP 2015-080120 A, hereinafter Shibuta, IDS filed on May 2, 2019).
Claim 7: Sawano teaches all the elements of claim 7, according to claim 3 above, including wherein the first authenticator determines whether authority over the execution of the process has been given to the user (through the step S8 and the voice input-prohibited information list and confidential information such as password listed in the voice input-prohibited information list in fig. 20), and wherein the hardware processor notifies the new confidential information (through the prompt “please enter password from the operating panel”, and p.10, para 146) and storage (memory RAM 2002), except explicitly teaching wherein a storage that stores a notification destination of the user, and the notification destination of the new confidential information is notified.
Shibuta teaches an analogous field of endeavor by disclosing an image processing apparatus (title and abstract, ln 1-12 and including the image processing device 1 in fig. 1) and wherein a storage is disclosed that stores a notification destination of the user (mail transmission destination as confidential information is tabled and stored in MFP1 in fig. 7 and p.6, para 32, p.8, para 45), and the notification destination of the new confidential information is notified (the substitution table of the mail destination table as the notification destination is sent to the terminal 2 and displayed with message displayed and p.8, para 45-46 and p.9, para 47-48) for  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the storage and wherein the storage stores the notification destination of the user, and the notification destination of the new confidential information is notified, as taught by Shibuta, to the storage memory and notifying of the new confidential information by the hardware processor in the image processing apparatus, as taught by Sawano, for the benefits discussed above.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sawano (above) and in view of reference Frempong et al (US 20140315181 A1, hereinafter Frempong).
Claim 9: Sawano teaches all the elements of claim 9, according to claim 1 above, including wherein if the information recognized by the voice recognizer corresponds to the first confidential information (e.g., password inputted by the voice and p.10, para 146), the hardware processor invalidates the first confidential information (the password entered via the voice is invalidated by prompting “please input password from the operating panel” and p.10, para 146), and a second authenticator (combination of data input via panel input mode including steps S10-S12 in fig. 22), except explicitly teaching 
the second authenticator that performs authentication to determine whether authority over execution of the process has been given using second confidential information different from the first confidential information,

Frempong teaches an analogous field of endeavor by disclosing signal processing apparatus for image processing (title and abstract, ln 1-12 and fig. 1 and including a printer 608 in fig. 6) and further teaches a first confidential information and a second confidential information (profile images having multiple still images of the user and related to profile data stored in a profile database 104-A in fig. 1 and the profile data include one or more physical and performance attributes of the alleged user, e.g., age, name, still images, video, fingerprint sample, retina scan, DNA sample, identification information, etc., p.3, para 30-33) and wherein if information recognized by a first authentication procedure corresponds to a confidential information (no matching found after comparison of profile image to a selected image of the image patch, p.8, para 82), a hardware processor (including processors 760 in fig. 7 and implementing instructions stored in the memory 770 and 780 in fig. 7) invalidates the first confidential information (an indicator having non-authentication is added at step 518 in fig. 5) and a second authentication processing (selecting another image from still image batch at step 508 directed by additional image step 520 in fig. 5) that performs authentication to determine whether authority over execution of the process has been given using second confidential information different from the first confidential information (additional image from the still image batch and compared to the profile image at step 510 and the image and the additional image compared to profile image data can be different data type, such as fingerprint, video, still image, etc., of the user, p.3, para 30-33 and they are inherently different), wherein, if the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the second confidential information and wherein the second authentication processing performs authentication to determine whether authority over execution of the process has been given using second confidential information different from the first confidential information, and wherein, if the information recognized by the first authentication procedure corresponds to the first confidential information, the hardware processor does not invalidate the second confidential information, as taught by Frempong, to the second confidential information in the image processing apparatus, as taught by Sawano, for the benefits discussed above.
Claim 10: the combination of Sawano and Frempong teaches, according to claim 9 above, where the second authenticator performs card authentication where information stored in a card is read for authentication or biometric authentication where biometric information of a user is used (performing biometric authentication by using profile data include biometric 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESHUI ZHANG whose telephone number is (571)270-5589.  The examiner can normally be reached on Monday-Friday 6:30am-4:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESHUI ZHANG/
Primary Examiner, Art Unit 2654